Citation Nr: 1428495	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1970 and November 1970 to July 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified at a video conference hearing before the Board in July 2012.  A transcript of that appeal has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the July 2012 hearing, noting that he received hospitalization and treatment for a psychiatric disability during service at the Naval Hospital in Philadelphia in 1972 or 1973.  Those records are associated with the claims file; however, the record is missing one of the four pages.  As this may indicate an in-service psychiatric disability, the issue must be remanded to attempt to obtain and associate with the claims file any outstanding treatment records.  

The June 1973 treatment record shows increased outbursts and anger issues.  The Board notes that the Veteran's personnel file is not associated with the claims folder.  Any changes in behavior may have been noted in his reviews or other records.  As such, the personnel file should be obtained and associated with the claims file.  

Additionally, the Veteran testified that he was treated by a Roger Brown in 1986 or 1987.  The treatment records from that psychiatrist are also not associated with the claims file.  The RO should attempt to obtain any outstanding private treatment records.  

Finally, the Veteran has asserted that the VA examinations are based on an inaccurate factual background.  Although the Veteran did shoplift once and drank minimally, the examiner afforded these incidents greater weight than the Veteran believes they should receive.  He noted that they were normal teenage experiences and not excessive.  He states that he only significantly began to drink or act out during and after service in Vietnam.  The Board finds that a new VA examination is necessary to allow the Veteran the opportunity to represent his history in what he considers an accurate fashion.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  VA should obtain and associate with the claims file a complete treatment records from the US Naval Hospital in Philadelphia, specifically those in 1973.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  VA should obtain and associate with the claims file all outstanding private treatment records, to include those from Roger Brown, a private psychiatrist.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

5.  VA should obtain and associate with the claims file the Veteran's personnel records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

6.  After associating all pertinent outstanding records with the claims file, then schedule the Veteran for a VA examination regarding his psychiatric disabilities.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, including psychological testing and evaluation, must be accomplished.  The examiner should review the claims file and address the following questions:

a.)  Although the VA examiner in April 2012 did not find sufficient evidence for a diagnosis of PTSD, does the Veteran currently have a diagnosis of PTSD?  

b.)  Was the Veteran's diagnosis of PTSD by Dr. Plemmons, a VA psychiatrist supported by the record?  

c.)  Was the Veteran misdiagnosed with a personality disorder in July 1973?  If so, the examiner should provide a more accurate diagnosis.  If not, the examiner should determine if it is at least as likely as not that any personality disorder is causally related to service, or if it is considered a congenital disability, the examiner should determine if the Veteran's service, specifically his combat service, aggravated or permanently worsened his personality disorder.  The examiner should comment on the June 1973 hospital report noting onset of symptoms in 1971 with increasing impulsivity and irritability during service.  

d.)  Is it at least as likely as not that any diagnosed psychiatric disability is causally or etiologically related to his service, specifically to his combat experiences?

If a diagnosis of PTSD was accurate at any time during the claim period, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

If PTSD or major depression is not diagnosed, the examiner, to the extent possible, must reconcile that conclusion with the previous records reflecting diagnoses of these disorders.

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



